Title: To James Madison from Thomas Jefferson, 24 December 1825
From: Jefferson, Thomas
To: Madison, James


        
          
            Dear Sir
            Monticello Dec. 24. 25.
          
          I have for some time considered the question of Internal improvemt as desparate. The torrent of general opinion sets so strongly in favor of it as to be irresistable. And I suppose that even the opposition in Congress will hereafter be merely formal, unless something can be done which may give a gleam of encoragement to our friends, or alarm their opponents in their fancied security. I learn from Richmond that those who think with us there are in a state of perfect dismay, not knowing what to do, or what to propose. Mr. Gordon, our representative particularly has written to me in very desponding terms, not disposed to yield indeed, but pressing for opinions and advice on the subject. I have no doubt you are pressed in the same way, and I hope you have devised and recommended something to them. If you have, stop here and read no more, but consider all that follows as non-avenue. I shall be better satisfied to adopt implicitly any thing which you may have advised, than any thing occurring to myself, for I have long ceased to think on subjects of this kind, and pay little attention to public proceedings. But if you have done nothing in it, then I risk for your consideration what has occurred to me, and is expressed in the inclosed paper. Bailey’s propositions, which came to hand since I wrote the paper, and which I suppose to have come from the President himself, shews a little hesitation in the purposes of his party; and in that state of mind a bolt shot critically may decide the contest, by it’s effect on the less bold. The olive branch held out to them at this moment may be accepted, and the Constitution thus saved at a moderate sacrifice. I say nothing of the paper, which will explain itself. The following heads of consideration, or some of them may weigh in it’s favor.
          It may intimidate the wavering.
          It may break the Western coalition by offering the same thing in a different form.
          It will be viewed with favor in contrast with the Georgia opposition & fear of strengthening it.
          It will be an example of a temperate mode of opposition in future and similar cases.
          It will delay the measure a year at least;
          It will give us the chance of better times and of intervening accidents; and in no way place us in a worse than our present situation.
          I do not dwell on these topics; your mind will develope them.
          The 1st. question is whether you approve of doing any thing of the kind. If not, send it back to me, and it shall be suppressed; for I would not hazard so important a measure against your opinion, nor even without it’s support.

If you think it may be a canvas on which to put something good, make what alterations you please, and I will forward it to Gordon under the most sacred injunction that it shall be so used as that not a shadow of suspicion shall fall on you or myself that it has come from either of us. But what you do, do as promptly as your convenience will admit lest it should be anticipated by something worse. Ever and affectionately yours
          
            Th: Jefferson
          
        
        
          [Enclosure]The solemn Declaration and Protest of the commonwealth of Virginia on the principles of the Constitution of the US. of America & on the violations of them.
          We the General assembly of Virginia, on behalf, and in the name, of the people thereof do declare as follows.
          The states in N. America which confederated to establish their independance on the government of Great Britain, of which Virginia was one, became, on that acquisition, free and independant states, and as such authorised to constitute governments, each for itself, in such form as it thought best.
          They entered into a compact (which is called the Constitution of the US. of America) by which they agreed to unite in a single government as to their relations with each other, and with foreign nations, and as to certain other articles particularly specified. They retained at the same time, each to itself, the other rights of independant government comprehending mainly their domestic interests.
          For the administration of their Federal branch they agreed to appoint, in conjunction, a distinct set of functionaries, legislative, executive and judiciary, in the manner settled in that compact: while to each severally and of course, remained it’s original right of appointing, each for itself, a separate set of functionaries, legislative executive and judiciary also, for administering the Domestic branch of their respective governments.
          These two sets of officers, each independent of the other, constitute thus a whole of government, for each state separately the powers ascribed to the one, as specifically made federal, exercisable over the whole, the residuary powers, retained to the other, exercisable exclusively over it’s particular state, foreign herein, each to the others, as they were before their original compact.
          To this construction of government & distribution of it’s powers, the Commonwealth of Virginia does religiously and affectionately adhere, opposing, with equal fidelity and firmness, the usurpation of either set of functionaries on the rightful powers of the other.
          But the federal branch has, assumed in some cases and claimed in others, a right of enlarging it’s own powers by constructions, inferences, and indefinite deductions, from those directly given, which this assembly does

declare to be usurpations of the powers retained to the independant branches, mere interpolations into the compact, and direct infractions of it.
          They claim, for example, and have commenced the exercise of a right to construct roads, open canals, & effect other internal improvements, within the territories and jurisdictions exclusively belonging to the several states, which this assembly does declare has not been given to that branch by the constitutional compact, but remain to each state among it’s domestic and unalienated powers, exercisable within itself, and by it’s domestic authorities alone.
          This assembly does further disavow, and declare to be most false and unfounded, the doctrine, that the compact, in authorising it’s federal branch to lay and collect taxes duties, imposts and excises to pay the debts and provide for the common defence and general welfare of the US. has given them thereby a power to do whatever they may think, or pretend, would promote the general welfare, which construction would make that, of itself, a complete government, without limitation of powers; but that the plain sense and obvious meaning was that they might levy the taxes necessary to provide for the general welfare by the various acts of power therein specified and delegated to them, and by no others.
          Nor is it admitted, as has been said, that the people of these states, by not investing their federal branch with all the means of bettering their condition, have denied to themselves any which may effect that purpose since, in the distribution of these means, they have given to that branch those which belong to it’s department, and to the states have reserved separately the residue which belong to them separately. And thus by the organization of the two branches taken together, have completely secured the first object of human association, the full improvement of their condition, and reserved to themselves all the faculties of multiplying their own blessings.
          Whilst the General assembly thus declares the rights retained by the states, rights which they have never yielded, and which this state will never voluntarily yield, they do not mean to raise the banner of disaffection, or of separation from their sister-states, co-parties with themselves to this compact. They know and value too highly the blessings of their union as to foreign nations and questions arising among themselves, to consider every infraction as to be met by actual resistance; they respect too affectionately the opinions of those possessing the same rights under the same instrument, to make every difference of construction a ground of immediate rupture. They would indeed consider such a rupture as among the greatest calamities which could befall them; but not the greatest. There is yet one greater, submission to a government of unlimited powers. It is only when the hope of avoiding this shall become absolutely desperate, that further forbearance could not be indulged. Should a majority of the Co-parties therefore contrary to the expectation and hope of this assembly, prefer, at

this time, acquiescence in these assumptions of power by the federal member of the government, we will be patient and suffer much, under the confidence that time, ere it be too late, will prove to them also the bitter consequences in which this usurpation will involve us all. In the meanwhile we will breast with them, rather than separate from them, every misfortune save that only of living under a government of unlimited powers. We owe every other sacrifice to ourselves, to our federal brethren, and to the world at large, to pursue with temper and perseverance the great experiment which shall prove that man is capable of living in society, governing itself by laws self-imposed, and securing to it’s members the enjoyment of life, liberty, property and peace; and further to shew that even when the government of it’s choice shall shew a tendency to degeneracy, we are not at once to despair but that the will & the watchfulness of it’s sounder parts will reform it’s aberrations, recall it to it’s original and legitimate principles, and restrain it within the rightful limits of self-government. And these are the objects of this Declaration and Protest.
          Supposing then that it might be for the good of the whole, as some of it’s Co-states seem to think, that the power of making roads and canals should be added to those directly given to the federal branch, as more likely to be systematically and beneficially directed, than by the independant action of the several states, this Commonwealth, from respect to these opinions, and a desire of conciliation with it’s Co-states, will consent, in concurrence with them, to make this addition, provided it be done regularly by an amendment of the compact, in the way established by that instrument, and provided also it be sufficiently guarded against abuses, compromises, and corrupt practices, not only of possible, but of probable occurrence.
          And As a further pledge of the sincere and cordial attachment of this commonwealth to the Union of the whole so far as has been consented to by the compact called “the Constitution of the US. of America” (construed according to the plain and ordinary meaning of it’s language, to the common intendment of the time, and of those who framed it) to give also to all parties and authorities time for reflection, and for consideration whether, under a temperate view of the possible consequences, and especially of the constant obstructions which an equivocal majority must ever expect to meet, they will still prefer the assumption of this power rather than it’s acceptance from the free will of their constituents, and to preserve peace in the meanwhile, we proceed to make it the duty of our citizens, until the legislature shall otherwise & ultimately decide, to acquiesce under those acts of the federal branch of our government which we have declared to be usurpations, and against which, in point of right, we do protest as null and void, and never to be quoted as precedents of right.
          We therefore do enact, and be it enacted by the General assembly of Virginia that all citizens of this commonwealth, and persons and authorities

within the same, shall pay full obedience at all times to the Acts which may be past by the Congress of the US. the object of which shall be the construction of postroads, making canals of navigation, and maintaining the same, in any part of the US. in like manner as if the said acts were, totidem verbis past by the legislature of this commonwealth.
        
      